Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A reserve tank disposed in a passage through which a cooling water circulates, the reserve tank comprising:
a vapor-liquid separator that defines an inner space for separating a vapor phase and a liquid phase of the cooling water,
an inlet portion that defines a first opening through which the cooling water is supplied into the inner space,
an outlet portion that defines a second opening through which the cooling water is discharged from the inner space, and
a protrusion that protrudes upward from a bottom surface of the vapor-liquid separator, wherein
an inner circumferential surface of the vapor-liquid separator and an outer circumferential surface of the protrusion are coaxially provided in a cross-section taken along a horizontal surface to define an annular passage between the inner circumferential surface and the outer circumferential surface in the inner space, and
the cooling water introduced from the first opening flows spirally in the annular passage.

Generating spiraling flow to separate vapor from liquid in coolant reserve tanks, in general, is known in the art; for example, see: Han et al. (US Pub No 2019/0309674). However, Han lacks the feature “a protrusion that protrudes upward from a bottom surface of the vapor-liquid separator” as required by the claims.
For completeness, Examiner notes the following art (which DO NOT qualify as prior art due to their filing dates): Sakata (US Pub No 2022/0099017), Grouillet et al. (US Pub No 2022/0063373), and Sakata et al. (US Pub No 2021/0001354). Moreover, while each of these piece of art perform a similar function, and each comprise a somewhat analogous “protrusion”, they all lack other critical features.
Sakata: the protrusion is not coaxial with the separator and does not guide the flow in a spiral.
Grouillet: is not directed to a coolant reserve tank, but simply to a fluid separator (though Examiner notes that Grouillet would likely be considered the closest prior art, structurally, if it qualified as prior art).
Sakata et al.: the protrusion of Sakata et al. could be considered, at least partially coaxial with the separator; however, still does not guide the flow in a spiral.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747